Order, Family Court of the State of ,New York, New York County, entered on January 23, 1973, is unanimously modified, on the law and the facts, to increase the award for alimony to $1,500 monthly, and as so modified, the order is otherwise affirmed, without costs and without disbursements. The application for counsel fees on appeal is denied, the fee awarded in the Family Court being sufficient to cover the appeal. Although the marriage is one of short duration, and petitioner is capable of earning some income, the award directed by the Family Court was inadequate in view of the parties’ prior standard of living, the respondent’s financial resources, and the" fact that petitioner’s present earning capacity has materially decreased since the marriage was entered into. Concur — Markewich, J. P., Kupferman, Murphy, Lane and Tilzer, JJ.